Citation Nr: 0739689	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  02-01 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for lost teeth, to include 
as secondary to septoturbinoplasty for a service-connected 
nasal septal deviation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1967.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the benefits sought on appeal.  In 
June 2002, the veteran testified before a Veterans Law Judge 
who is no longer employed by the Board.  In correspondence 
dated in November 2003, he indicated that he did not want 
another hearing.  38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. 
§ 20.707 (2007).  In January 2007, this case was remanded by 
the Board for further development.

In several statements in support of claim, in addition to the 
February 2002 substantive appeal, the veteran appeared to 
claim entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a septoturbinoplasty.  As this claim 
has not been developed for appellate review, the Board refers 
the claim to the RO for appropriate action.


FINDING OF FACT

The competent medical evidence does not demonstrate that the 
veteran's loss of teeth was incurred in or aggravated by his 
service or is due to any disease or injury incurred in or 
aggravated by his service.


CONCLUSION OF LAW

The veteran's loss of teeth was not incurred in or aggravated 
by his active service and is not proximately due to or the 
result of any disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 1712 (West 2002 & Supp 
2007); 38 C.F.R. §§ 3.303, 3.304, 3.381, 17.161 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in June 2004 and March 2006; 
rating decisions in January 2000 and January 2002; a 
statement of the case in January 2002; and a supplemental 
statement of the case in May 2006.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the June 2007 
supplemental statement of the case.  Additional evidence 
received in May 2007 was not relevant to the issue on appeal.  
Thus, a supplemental statement of the case was not required.  
38 C.F.R. § 19.37 (2007).

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations in relation to this claim.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006). Secondary 
service connection may be found where a service connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service- 
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).

Under applicable criteria, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided in 38 C.F.R. § 17.161 
(West 2002). 38 C.F.R. § 3.381(a) (2007).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for loss of teeth.

The veteran contends that he lost teeth due to a 
septoturbinoplasty for a service-connected nasal septal 
deviation.

The service medical records include a November 1965 pre-
induction dental examination report which was "acceptable."  
A January 1966 dental examination revealed slight calculus 
and gingivitis.  The teeth had not undergone any restoration 
and six teeth numbered 1, 10, 16, 17, 19, and 32 were 
missing.  Records dated in May 1967 show evidence of a 
fractured nose and lacerated lip from a fall down a flight of 
stairs, but no dental trauma was noted.  A July 1967 entry 
indicates that he sustained multiple lacerations to the face 
during a motor vehicle accident.  An October 1967 clinical 
consultation sheet provides that he sustained multiple 
lacerations to the right side of his lower lip, right side of 
chin, and right submandibular region.  However, there is no 
indication that any dental trauma was sustained as a result 
of the motor vehicle accident.  In the report of medical 
history that accompanied the November 1967 separation 
examination report, he denied any severe tooth or gum 
trouble.  A dental evaluation did not reflect the loss of any 
teeth and the evaluation was deemed acceptable.

A December 1968 VA general examination report includes a 
diagnosis of scars from multiple lacerations of the face from 
a car accident in service in June 1967, but is void of 
findings or complaints of missing teeth.

In a February 1976 statement in support of claim, the veteran 
sought entitlement to dental treatment as a result of dental 
trauma sustained during an in-service motor vehicle accident.  
However, a February 1977 dental rating sheet determined that 
there was no indication of dental trauma in service.

In March 1977, he underwent a general VA examination that 
included a dental evaluation.  A panorex film of the teeth 
revealed very minute fragments of a foreign body.  Upper 
maxillary area discomfort was found to be due to a severe 
overbite.
VA medical records dated in February 1977 show a complaint of 
soreness in the roof of mouth and the upper teeth were 
painful on palpitation.  In November 1982, he underwent a 
septoturbinoplasty.  A report of a final post-operative check 
in June 1983 is silent for any findings of dental problems.

The veteran underwent a VA dental examination in June 2005.  
The veteran alleged that during surgery in the mid-1980's, a 
portion of his maxilla in the roof of his mouth "caused a 
drop and all of his teeth fell out."  Upon examination, the 
examiner found no evidence of a defect in the hard or soft 
palate referencing the maxilla.  He had adequate bone showing 
some normal wear which resulted from wearing a maxillary 
denture for a number of years.  All of his teeth in the 
maxillary arch were missing and were replaced by a maxillary 
denture.  An examination of the mandibular arch revealed that 
he was missing teeth numbered 18, 19, 29, 30, and 31.  The 
remaining dentition in the mandibular arch was in extremely 
poor state of repair.  There was advanced chronic periodontal 
disease with gross carries on teeth numbered 20, 21, 28, and 
32, which was obviously a result of a history of neglect, 
with very poor dental oral hygiene.  The examiner opined that 
the loss of teeth in the maxillary arch was due to 
periodontal disease.  The examiner found no evidence of 
dental trauma in the records, nor did he find any evidence 
that any procedure was performed where the veteran's 
maxillary teeth were compromised as to longevity or a 
prognosis for retention.

In a May 2007 addendum to the June 2005 VA dental examination 
report, the examiner confirmed his earlier opinion that there 
was no evidence of loss of teeth due to sinus surgery.  He 
noted that there was no mention in the dental record of any 
related loss of teeth from his sinus or nasal surgery.  
However, the examiner was unable to provide an opinion as to 
whether the loss of mandibular teeth was related to the 
November 1982 septoturbinoplasty without resort to mere 
speculation.  The examiner opined that considering the 
veteran's overall health, it would appear that the condition 
of most of his teeth would be a result of advanced 
periodontal disease due to a lack of oral hygiene and poor 
dental history.  In conclusion, the examiner opined that it 
is not likely (within a very small degree of probability) 
that any tooth loss in his oral cavity would be a result of 
nasal or sinus surgery.

The veteran's service medical records are void of any 
findings, complaints, symptoms, or diagnosis of lost teeth 
due to trauma.  Further, while the competent medical evidence 
shows that the veteran now suffers from lost teeth, the 
evidence does not show that the loss of teeth was incurred in 
or aggravated due to trauma during service.  Furthermore, the 
record includes a competent medical opinion that the lost 
teeth are not directly related to the veteran's service or a 
septoturbinoplasty for a service-connected nasal septal 
deviation.  In the absence of a competent medical evidence 
linking any current loss of teeth to service or to a service-
connected disability, service connection must be denied.  
Here, the competent medical evidence shows that the veteran's 
loss of teeth is in part due to periodontal disease which is 
not a disability for compensation purposes.  38 C.F.R. 
§ 3.381 (2007).

The Board recognizes the veteran's contention as to the 
diagnosis and relationship between his service and the 
claimed disease.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398, 
405 (1995).  As a layperson, however, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as a diagnosis, or an opinion relating to medical 
causation and etiology that requires a clinical examination 
by a medical professional.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  As a 
result, his assertions do not constitute competent medical 
evidence that his loss of teeth began during, or is a result 
of, his service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The evidence does 
not show that any current lost teeth were incurred in or 
aggravated due to trauma during service or that the loss of 
teeth is the result of a septoturbinoplasty for a service-
connected nasal septal deviation.  Therefore, service 
connection for the loss of teeth must be denied.


ORDER

Service connection for lost teeth, to include as secondary to 
a septoturbinoplasty for a service-connected nasal septal 
deviation, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


